Citation Nr: 0939739	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-19 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pseudofolliculitis 
barbae (PFB).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to 
August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's claim for service connection for PFB was 
last denied in an unappealed January 1990 rating decision.

3.  Evidence received since the January 1990 RO denial does 
not relate to an unestablished fact necessary to substantiate 
the PFB claim. 

4.  Tinnitus is not etiologically related to active service. 


CONCLUSIONS OF LAW

1.  The January 1990 rating decision that denied the 
Veteran's claim of entitlement to service connection for PFB 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the January 1990 
rating decision is not new and material and the requirements 
to reopen the claim have not been met.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2009).


3.  Tinnitus was not incurred as a result of active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (Apr. 30, 2008). 

Further, in accordance with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), VA, upon receipt of an application for a 
service connection claim, is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In the context of claims to reopen, VA has a duty to tailor 
its Veterans Claims Assistance Act (VCAA) notice to meet the 
unique circumstances of the particular case.  In new and 
material claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the July 2006 notice letter 
substantially complied with the VCAA notice requirements.  
The letter informed the claimant of what evidence was 
required to substantiate the claims and of the claimant's and 
VA's respective duties for obtaining evidence.  The Veteran 
was asked to submit evidence and/or information in his 
possession to the RO.  He was provided the definition of new 
and material evidence.  He was specifically advised of the 
basis for the prior final denial for PFB.  Additionally, the 
notice letter informed the claimant of the laws and 
regulations governing disability ratings and effective dates 
as required under Dingess, supra.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the claimant, whereas VA has 
obtained all service treatment records and available and 
identified VA treatment records.

VA examinations with respect to the issues on appeal were 
obtained in February 2009.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examination for the claim for PFB obtained in this case is 
adequate, as it is predicated on a reading of the service and 
VA medical records in the Veteran's claims file.  It 
considered all of the pertinent evidence of record, to 
include the Veteran's service and VA medical records and the 
statements of the appellant, and provides a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  

Recognition is given to the fact that the tinnitus examiner 
noted that the Veteran's claims file was not available for 
review.  Such would normally give the Board pause as to the 
adequacy of the examination.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (finding that fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one).  The Board notes that the claims file is 
absent for any complaints, diagnosis, or treatment for 
tinnitus in either the Veteran's service treatment records or 
post-service records.  The only evidence of record that the 
Veteran suffers from tinnitus is his own statements submitted 
to the RO, which were repeated to the VA examiner.  As a 
result, any error in the claims file not being available for 
review by the examiner is not deemed to be prejudicial.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").

The Board finds, after reviewing all the evidence, that there 
is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).   

Law and Analysis

I. Pseudofolliculitis Barbae

The Veteran's claim for service connection for PFB was 
previously considered and denied in a rating decision issued 
in January 1990.  At the time of the most recent denial in 
January 1990, the evidence of record did not show that the 
Veteran's PFB, which was identified as a constitutional 
development abnormality (CDA) by the RO, was aggravated 
beyond normal progression while he was in service.  The 
Veteran did not file an appeal and the decision became final.  
See 38 C.F.R. § 20.1103.  In May 2006, the Veteran requested 
that his claim for service connection for PFB be reopened.  
The December 2006 rating decision now on appeal denied the 
claim on the basis that new and material evidence had not 
been submitted.

A claim may be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  With 
respect to new and material evidence claims, "new" evidence 
is defined as evidence not previously submitted to agency 
decision-makers, and "material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened, and VA may 
then evaluate the merits of the claim on the basis of all 
evidence of record.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

As previously noted, the Veteran's PFB claim was most 
recently denied in January 1990.  The evidence associated 
with the claims file at the time of the January 1990 rating 
decision included the Veteran's service treatment records, 
which indicate that the Veteran was diagnosed with PFB.  
Specifically, a March 1989 treatment note indicates that the 
Veteran had PFB for two years and had been on a shaving 
protocol "x 3."  The Veteran's July 1989 separation 
examination indicates that the Veteran had "mild/moderate 
PFB" and his DD Form 214 states that his PFB was the reason 
for his discharge from the service.  Along with his service 
treatment records, the claims file also included a October 
1989 VA examination which noted that the Veteran had a 
history of PFB, but at the present time had no residuals of 
the condition.  As a result the RO denied the claim.

Evidence added to the record since the time of the last final 
denial in January 1990, includes written statements from the 
Veteran, VA treatment records from May 2006 to November 2007, 
a written opinion from the Veteran's VA physician, and a 
February 2009 VA examination.

On careful review of the record, the Board has determined 
that new and material evidence to reopen the Veteran's claim 
for service connection for PFB has not been received.  The 
Veteran's claim for service connection for PFB was previously 
denied on the basis that there was no evidence that the 
Veteran's PFB was aggravated beyond normal progression while 
the Veteran was in service.  Not only does none of the recent 
evidence submitted by the Veteran address this underlying 
issue, but none of the evidence that the Veteran has 
submitted since the January 1990 denial establishes that the 
Veteran currently has PFB.  38 C.F.R. §§ 3.303(c), 3.303(d).  

The VA treatment records submitted by the Veteran indicate 
that the Veteran does not currently have PFB.  For example, a 
November 2007 treatment notes states that although the 
Veteran has "irritation" in his bearded area, the last time 
he had "raised hair bumps" was a year prior to the 
appointment.  A March 2007 treatment note indicates that the 
last time that Veteran suffered from any extensive outbreak 
of PFB was in 1989, when the Veteran was still in service.  
Additionally, the opinion offered by the Veteran's VA 
physician, Dr. A.M.B., states that the Veteran has problems 
when he shaves close to the skin and bearded area because he 
has a fear that he will break out with PFB, and recommends 
the Veteran not shave and use a clipper instead.  Further, 
the February 2009 VA examiner, after examining the Veteran 
and noting that he has a moderately long beard and had not 
shaved for some time, found that although the Veteran had PFB 
in the past, he does not currently have PFB.

Because the evidence submitted since the last final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for PFB, the 
Veteran has not submitted new and material evidence.  
Specifically, the Veteran has not submitted new and material 
evidence to substantiate that his PFB was aggravated beyond 
normal progression while he was in service.  In fact the 
Veteran has not submitted evidence that he suffers from PFB 
at all.  A service connection claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  While the Veteran has claimed otherwise, the 
Board does not find these lay assertions credible because as 
a lay person, the Veteran does not have the required medical 
expertise to give such an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Stated differently, service 
connection for PFB was denied in the past because there was 
no accepted evidence that the Veteran's PFB was aggravated 
beyond normal progression while he was in service.  No 
material facts have changed.  Thus, the Board concludes that 
new and material evidence has not been presented to reopen 
the claim.  

In light of the aforementioned, the request to reopen a claim 
of entitlement to service connection for PFB must be denied.  
Because the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463 (1993).

II. Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for tinnitus.  
In this case, the Veteran contends that during service, he 
was a postal clerk, and that he was exposed to acoustic 
trauma during weapons qualification and that he delivered 
mail to units on the artillery and rifle ranges during the 
course of his duties.  However, the Veteran's service 
treatment records are negative for any complaints, treatment 
or diagnosis of tinnitus during service.  Moreover, the post-
service treatment records show that the Veteran did not 
complain of tinnitus until many years after his separation 
from service.  Specifically, the Board notes that the 
Veteran's first complaint of tinnitus was when he filed the 
claim in May 2006.  In fact, post-service VA records reviewed 
by the Board indicate no complaints or treatments for 
tinnitus.  The Board finds this gap in time significant with 
regard to the claim for service connection.  It weighs 
against the existence of a link between the Veteran's current 
tinnitus and his time in service.  Cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  Therefore, 
the Board finds that tinnitus did not manifest during service 
or for many years thereafter. 

Furthermore, the post-service medical evidence does not show 
a nexus between the Veteran's current tinnitus and his active 
service.  In this regard, the Veteran was afforded a VA 
examination in February 2009.  The examiner noted that the 
Veteran reported a "popping sensation like on an airplane" 
that occurs once per week and that he specifically denied 
tinnitus.  The examiner additionally noted that the Veteran 
states he was exposed to acoustic trauma from rifle fire and 
landing cushions aboard ships.  The Veteran also denied a 
history of recreational noise exposure as he worked in postal 
sorting as a civilian.  Accordingly, the examiner opined that 
"[i]n the absence of the tinnitus condition," the Veteran's 
current tinnitus was not at least likely as not related to 
military service.  

Thus, the only evidence linking the Veteran's tinnitus to his 
active service is his own contentions.  Lay evidence, such as 
the Veteran's contentions, can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  
Regarding the Veteran's contentions that he experienced 
acoustic trauma during service, the Board acknowledges that 
he is competent to give evidence about what he experienced, 
i.e., he is competent to report that he has experienced a 
popping sensation in his ears during and after service.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
Veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  

However, the Veteran, as a layperson, is not competent to 
provide evidence that requires medical knowledge because he 
lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, although the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

Accordingly, the Board finds that tinnitus did not manifest 
during service and has not been shown to be causally or 
etiologically related to an event, disease, or injury in 
service, to include noise exposure.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for tinnitus.  Because 
the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for 
tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 3.303.
	(CONTINUED ON NEXT PAGE)











ORDER

1.  New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for pseudofolliculitis barbae (PFB) is denied.

2.  Entitlement to service connection for tinnitus is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


